980 F.2d 730
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sabastan KENIGHT, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1426.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1992.

Before MILBURN and BATCHELDER, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Sabastan Kenight, a social security claimant represented by counsel, appeals a district court judgment affirming the Secretary's denial of his application for disability insurance benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Both parties have waived oral argument.


2
Kenight filed his application for benefits on June 1, 1989, alleging a disability since June 30, 1986, due to an impairment of the cervical spine, back pain, a right knee injury and an emotional impairment.   Kenight last met the disability insured status requirements under the Social Security Act on June 30, 1988.


3
An administrative law judge (ALJ) determined that Kenight was not disabled because he could perform a significant number of jobs in the national economy.   The Appeals Council denied Kenight's request for review.   Kenight then filed a complaint seeking judicial review.   Over Kenight's objections, the district court adopted the report and recommendation of the magistrate judge and dismissed the case.


4
On appeal, Kenight argues that the Secretary's decision is not supported by substantial evidence because the ALJ:  (1) improperly rejected his treating doctor's opinion;  (2) improperly evaluated his credibility;  and (3) erroneously rejected the evidence pertaining to his mental impairment.   For the first time on appeal, both parties present arguments regarding whether the Secretary should have considered evidence submitted after the ALJ rendered his decision, but before the Appeal Council's review.


5
Upon review, we conclude the Secretary's decision denying benefits is supported by substantial evidence.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
We decline to address the parties' "new" evidence issue presented for the first time on appeal, as this court will not address an issue not raised for the first time in the district court.   See White v. Anchor Motor Freight, Inc., 899 F.2d 555, 559 (6th Cir.1990).


7
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.